Citation Nr: 0526204
Decision Date: 09/23/05	Archive Date: 01/12/06

DOCKET NO. 00-08 108                        DATE SEP 23 2005

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUE

Entitlement to an effective date prior to May 11, 1990, for service connection for acquired psychiatric disorder, included panic disorder with agoraphobia, schizoaffective disorder.

REPRESENTATION

Appellant represented by: Sandra E. Booth, Attorney

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on active duty from August 1973 to March 1975.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

FINDINGS OF FACT

1. In January 1988, the RO denied the veteran's claim of entitlement to service
connection for an acquired psychiatric disability.

2. On May 11, 1990, the RO received the veteran's request to reopen his claim of
entitlement to service connection for psychiatric disability.

3. In July 2003, the Board granted the veteran's claim for service connection for an
acquired psychiatric disability, including panic attacks with agoraphobia,
schizoaffective disorder.

4. By a rating action in August 2003, the RO assigned May 11, 1990 as the effective date of service connection for the veteran's psychiatric disability.

CONCLUSION OF LAW

The criteria for an effective date prior to May 11, 1990, for service connection for an acquired psychiatric disability, including panic attacks with agoraphobia, schizoaffective disorder, have not been met. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2004).

- 2 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to consideration of the merits of the veteran's claims, the Board must ensure that the VA has met its duty to assist the veteran in the development of those claims.

I. Duty to Assist

The VA has a statutory duty to assist the veteran in the development of his claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. In so doing, the VA must notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. In particular, the RO must ensure that the veteran has been notified of the following: (1) the information and evidence not of record that is necessary to substantiate each of his specific claims; (2) the information and evidence that VA will seek to provide; (3) the information and evidence that the veteran is expected to provide; and (4) the need to furnish the V A any evidence in his possession that pertains to any of his claims, i.e., something to the effect that he should give the VA everything he has pertaining to his claims.

In July 2003, the Board granted the veteran's claim of entitlement to service connection for psychiatric disability. In so doing, the Board found that the VA had met its statutory requirements to assist the veteran in the development of that claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

By a rating action in August 2003, the RO assigned May 11, 1990 as the effective date of service connection for the veteran's psychiatric disability. To date, the VA has not specifically notified the veteran of its statutory duty to assist him in the development of his claim of entitlement to an effective date prior to May 11, 1990, for service connection for acquired psychiatric disorder. It should be noted, however, that the notice provisions of the VA's duty to assist the veteran do not apply if, in response to a decision on a claim for which VA has already provided the duty to assist notice, the claimant files a notice of disagreement (NOD) that raises a new issue. VAOPGCPREC 8-03 (December 22, 2003).

- 3 



Moreover, in October 2004, the RO issued the veteran and his representative a Statement of the Case (SOC) which notified them of the evidence necessary to substantiate the claim of entitlement to. an effective date prior to. May 11, 1990, far service connection for psychiatric disability. Indeed, the SOC set forth the relevant text of 38 C.F .R. § 3.159 and identified the evidence that had been received by the RO. In reply, the veteran's counsel raised some rather sophisticated argument on the veteran's behalf. They suggested a clear understanding af what was necessary to. support the veteran's appeal. Therefore, a new duty to. assist letter need not be sent in association with the veteran's claim for an earlier effective date far service connection far his psychiatric disability.
The following evidence has been received in support of the veteran's appeal: the veteran's service medical records; records reflecting the veteran's treatment by J. E. S., D.O. from April 1975 to. March 1980; records reflecting the veteran's hospitalization at Molly Stark Hospital from July to. August 1975, from November to. December 19761 and in December 1985; records reflecting the
veteran's treatment by the VA from March 1978 through January 2002; reports of examinations performed by the VA in March 1981, July 1990, September 1991, August 1992, September 2003; records reflecting the veteran's hospitalization by the VA in January 1987, March 2001, from September to October 2001, and from July to. August 2002,  reports from the Mental Health Center of Western Stark County, Inc., reflecting the veteran's treatment from March 1988 through September 1993; a report ref1ecting treatment at Aultman Hospital in October 1990; and a May 1998 statement from a farmer fellow serviceman.

After reviewing the record, it appears that all relevant evidence identified by the veteran has been obtained and, associated with the claims folder. Indeed, he has not identified any outstanding evidence (that has not been sought by the VA), which could be used to. support the claim of entitlement to. an effective date prior to May 11, 1990, far service connection for acquired psychiatric disorder, included panic disorder with agoraphobia, schizoaffective disorder.

Given the extensive efforts to. develop the record, there is no reasonable possibility that further development would lead to. any additional relevant evidence. As such,

- 4



further action is unnecessary in order to meet the VA's statutory duty to assist the veteran in the development of his claim. See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

In light of the foregoing, there is no prejudice to the veteran due to a failure to assist him in the development of his claim of entitlement to an effective date prior to May 11, 1990, for service connection for acquired psychiatric disorder. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (discussing prejudicial error). Therefore, the Board will proceed to the merits of the appeal.

II. The Facts and Analysis

Generally, the effective date of an award of service connection shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). There is an exception in that the effective date of disability compensation will be the day following the veteran's separation from active service, if the claim is received within 1 year after the veteran's separation from service. Otherwise, the effective date will be the date.. of the receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

When new and material evidence is received after a final disallowance, the effective date of service connection will be the date of the receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a) (West 1991); 38 C.P.R. § 3.151(a) (2001). Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris

- 5 



may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

,In January 1981, the RO received the veteran's claim (VA Form 21-526) of entitlement to service connection for a nervous stomach.

By a rating action in April 1981, the RO found no chronic pathological process of the stomach but noted that the veteran had an inadequate personality. The RO stated that the personality disorder was constitutional or developmental in nature and, as such, had existed prior to service. The RO further stated that such a disorder was not a disability for which se0rice connection could be established. The RO noted that the claimed nervous stomach was closely associated with the veteran's personality disorder. The RO concluded that however diagnosed, the veteran's nervous stomach had not been shown to have been incurred in or aggravated by service.

The veteran was notified of that decision, and in February 1982, he submitted a timely Notice of Disagreement (NOD). However, he did not perfect his appeal by submitting a timely substantive appeal. Accordingly, that decision became final under the law and regulations then in effect. 38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.192 (1981).

In March 1986, the veteran went to the RO and requested that it reopen his claim for service connection for the disability which he had filed in 1976 [sic]. In support of his claim, he submitted a lengthy written statement as well as approximately 19 pages of private medical records, dated from July 1975 to December 1985, which primarily reflected his treatment for alcoholism.

By a rating action in April 1986, the RO denied the veteran claim of entitlement to service connection for alcoholism, noting that such disability was the result of the

- 6



,
veteran's own willful misconduct. The RO also stated that new and material
evidence had not been submitted to show that the veterans anxiety condition had
been incurred in or aggravated by service. The veteran appealed that decision to the Board.

During the pendency of the appeal, the veteran submitted additional evidence including several service medical records; outpatient records reflecting the veteran's treatment by the VA from December 1980 to August 1987; and a report reflecting the veteran's hospitalization by the VA in January 1987. They showed that the veteran continued to complain of gastrointestinal discomfort and nervousness. The various psychiatric problems/diagnoses consisted of anxiety neurosis, paranoid personality, depression, feelings of inadequacy, schizophreniform disorder, schizophrenia, and alcohol abuse. In October 1986, anxiety was reportedly related to some poor treatment in the military; however, there were no findings of anxiety in service.

In January 1988, the Board denied the veteran's claim of entitlement to service connection for an acquired psychiatric disorder. In so doing, the Board conducted a de novo review of the evidence. The Board noted the veteran's complaints of depression and diagnoses of an inadequate personality, alcoholism, anxiety, and paranoid schizophrenia. The Board reiterated that an inadequate personality was a personality disorder for which service connection could not be granted. The Board also noted that a chronic acquired psychiatric (diagnosed as acute anxiety neurosis) had not been diagnosed until a few months after service (November 1975). Further, the Board stated that the psychosis (paranoid schizophrenia) had not been diagnosed until January 1987, more than one year after service. As such, the Board considered multiple potential avenues for service connection for a psychiatric disorder. The Board did not consider service connection for panic disorder with agoraphobia because there had been no claim of entitlement to service connection for that disorder.

The veteran also contends that the Board's January 1988 decision was not final, essentially because it did not adjudicate each of the psychiatric diagnoses for which service connection had been claimed (VA Form 9, received by the RO in December

- 7 



2004). However, the veteran had not identified a particular nervous disorder for which he was seeking service c0nnection. In this regard, the veteran's representative states that the VA did follow the Court of Appeals for the Federal Circuit (Federal Circuit) which held that the VA must read the veteran's claim sympathetically to identify all claims that they raise. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). However, that decision was not in effect in January 1988 and does not have retroactive effect. VAOPGCPREC 9-94. Moreover, Roberson is applicable where pleadings are filed by a pro se appellant. A sympathetic reading to identify all claims is not required where pleadings are filed by counsel. Andrews v. Nicholson, No. 04-7155 (Fed. Cir. Aug. 17,2005).
As proof that the veteran's acquiLd psychiatric disorder existed in service, the representative cites the July 2003 BVA decision which granted service connection for such disorder. However, that decision was rendered after extensive development of the record which was performed after the Board's January 1988 decision


In any event, the Board's January 1988 decision was final. The veteran did not
request reconsideration of that decision, nor did he allege that clear and unmistakable error had been committed in arriving at that decision. Thus the only way to obtain service connection was to submit new and material evidence. He did that on May 11, 1990, the date that service connection for his acquired psychiatric disorder became effective. There is no evidence of an earlier communication between the Board's decision in January 1988 and May 1990; and, therefore, there is simply no basis for an effective date earlier than May 11, 1990.

- 8 



ORDER

Entitlement to an effective date prior to May 11, 1990, for service connection for acquired psychiatric disorder, included panic disorder with agoraphobia, schizoaffective disorder is denied.

G.H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

- 9 




